DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to a Request for Continued Examination filed on January 29, 2021 regarding Application No. 16/519,642.  Applicants amended claims 1, 11, and 20 and previously canceled claims 2, 3, 6, 12, 13, and 16.  Claims 1, 4, 5, 7-11, 14, 15, and 17-20 are pending.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission (After Final Consideration Pilot Program 2.0 amendment filed on December 30, 2020) has been entered.


Priority
Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the CN 2018108470982 application filed in China on July 27, 2018 has been filed.


Response to Arguments
Applicants’ amendments to paragraphs [0067] and [0072] and remark (Remarks, p. 11) regarding objection to the specification are acknowledged.  In view of the amendments, the objections are withdrawn.

Applicants’ amendments to claims 1, 11, and 20 and remark (Remarks, p. 11) regarding claim objections are acknowledged.  In view of the amendments, the objections to claims 1, 4, 5, 7-11, 14, 15, and 17-20 are withdrawn.

Applicants’ argument regarding rejection of claim 20 under 35 U.S.C. 101 (Remarks, p. 12) is acknowledged.  In view of the argument, the rejection is withdrawn.

Applicants’ remarks regarding newly amended independent claim 1 and “report rate” (Remarks, pp. 13-14) are acknowledged.

Applicants’ arguments filed on January 29, 2021 have been fully considered but, without conceding the arguments, they are moot in view of new grounds of rejection.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1, 8, 11, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in US 2018/0329500 A1 (hereinafter Kim ‘500) in view of Kim in US 2016/0224180 A1 (hereinafter Kim ‘180).

Regarding claim 1, Kim ‘500 (FIGs. 1, 2, 6, and 7) teaches:
A method for controlling a brightness of a screen (screen of electronic device 100 in FIG. 1; [0021] and [0022]) (operation 705 in FIG. 7, see also operation 717 in FIG. 7; [0023], [0073], and [0076], see also FIG. 6), comprising: 
detecting whether a photosensitive sensor (120 in FIG. 1; [0030]) is blocked when a change in light intensity is detected (FIGs. 2(a) and 7, see also FIGs. 2(c) and 6, [0023]-[0026], [0072], [0073], and [0076]); and 
maintaining a current brightness of the screen (screen of electronic device 100 in FIG. 1) when it is detected that the photosensitive sensor (120 in FIG. 1) is blocked ([0025] and [0053]) (maintaining a current brightness by deactivating the illuminance sensor 120),
wherein the detecting whether the photosensitive sensor is blocked comprises: 
detecting whether the screen (screen of electronic device 100 in FIG. 1; [0021] and [0022]) is in a landscape state (operation 605 in FIG. 6; [0066] and [0067]); 
detecting whether a touch operation (right hand touch operations in FIG. 2(a), see also FIG. 2(c), or right and left hand touch operations in FIG. 2(a)) is performed on a first area (right hand index finger area in FIG. 2(a), see also FIG. 2(c), or right hand thumb area in FIG. 2(a)) and a second area (right hand thumb area in FIG. 2(a), see also FIG. 2(c), or left hand thumb area in FIG. 2(a)) of the screen (screen of electronic device 100 in FIG. 2(a), see also FIG. 2(c)) (right hand index finger area touch operation and right hand thumb area touch operation detection, or right hand thumb area touch operation and left hand thumb area touch operation detection; FIG. 2(a), [0024], and [0025], see also FIG. 2(c), operation 607 in FIG. 6, operations 701 and 715 in FIG. 7, [0026], [0068], [0072], and [0076]), wherein the first area (right hand index finger area in FIG. 2(a), see also FIG. 2(c), or right hand thumb area in FIG. 2(a)) is adjacent to the photosensitive sensor (120 in FIG. 2(a), see also FIG. 2(c)) (FIG. 2(a), see also FIG. 2(c); [0030]), and the second area (right hand thumb area in FIG. 2(a), see also FIG. 2(c), or left hand thumb area in FIG. 2(a)) is an area other than the first area (right hand index finger area in FIG. 2(a), see also FIG. 2(c)	, or right hand thumb area in FIG. 2(a)) on the screen (screen of electronic device 100 in FIG. 1) (FIG. 2(a), see also FIG. 2(c));
when the screen (screen of electronic device 100 in FIG. 1) is in the landscape state (operation 605 in FIG. 6) and the touch operation (right hand touch operations in FIG. 2(a), see also FIG. 2(c), or right and left hand touch operations in FIG. 2(a)) is performed on the first area (right hand index finger area in FIG. 2(a), see also FIG. 2(c), or right hand thumb area in FIG. 2(a)) and the second area (right hand thumb area in FIG. 2(a), see also FIG. 2(c), or left hand thumb area in FIG. 2(a)) (FIGs. 2(a), see also FIGs. 2(c), 6, and 7), detecting the touch operation (right hand touch operations in FIG. 2(a), see also FIG. 2(c), or right and left hand operations in FIG. 2(a)) for the first area (right hand index finger area in FIG. 2(a), see also FIG. 2(c), or right hand thumb area in FIG. 2(a)) and the second area (right hand thumb area in FIG. 2(a), see also FIG. 2(c), or left hand thumb area in FIG. 2(a)) on the screen (screen of electronic device 100 in FIG. 1) (right hand index finger area touch operation and right hand thumb area touch operation detection on the screen, or right hand thumb area touch operation and left hand thumb area touch operation detection on the screen; FIG. 2(a), [0024], and [0025], see also FIG. 2(c), operation 607 in FIG. 6, operations 701 and 715 in FIG. 7, [0026], [0068], [0072], and [0076]);
comparing the touch operation of the first area (right hand index finger area touch operation in FIG. 2(a), see also FIG. 2(c), or right hand thumb area touch operation in FIG. 2(a)) with a preset first threshold (i.e., touch detection threshold for the first area) (see FIGs. 2(a), 2(c), 6, and 7, [0024]-[0026], [0068], [0072], and [0076]), and comparing the touch operation of the second area (right hand thumb area touch operation in FIG. 2(a), see also FIG. 2(c), or left hand thumb area touch operation in FIG. with a preset second threshold (i.e., touch detection threshold for the second area) (see FIGs. 2(a), 2(c), 6, and 7, [0024]-[0026], [0068], [0072], and [0076]); and 
detecting that the photosensitive sensor (120) is blocked when the touch operation of the first area (right hand index finger area touch operation in FIG. 2(a), see also FIG. 2(c), or right hand thumb area touch operation n FIG. 2(a)) is greater than or equal to the preset first threshold (i.e., touch detection threshold for the first area) and the touch operation of the second area (right hand thumb area touch operation in FIG. 2(a), see also FIG. 2(c), or left hand thumb area touch operation in FIG. 2(a)) is greater than or equal to the preset second threshold (i.e., touch detection threshold for the second area) (detecting that the photosensitive sensor 120 is blocked when right hand index finger and thumb areas touch operations are detected, or when right and left hand thumb areas touch operations are detected; see FIGs. 2(a), 2(c), 6, and 7, [0024]-[0026], [0068], [0072], [0073], and [0076]).  
	However, it is noted that Kim ‘500 does not teach:
detecting report rates of the touch operation for the first area and the second area on the screen, wherein each of the report rates represents a number of times the screen detects a user's touch input per unit time; 
comparing the report rate of the first area with a preset first report threshold, and comparing the report rate of the second area with a preset second report threshold; and 
detecting that the photosensitive sensor is blocked when the report rate of the first area is greater than or equal to the preset first report threshold and the report rate of the second area is greater than or equal to the preset second report threshold.
	Kim ‘180 teaches:
report rates of a touch operation for a first area and a second area on a screen (report rates of a touch operation for a first area and a second area on a screen 200; see FIGs. 2 and 6, [0064], [0070]-[0072], [0115], [0116], and [0118]), wherein each of the report rates represents a number of times the screen detects a user's touch input per unit time (see [0064], [0070]-[0072], and [0115]).
	Thus, Kim ‘500 as modified by Kim ‘180 teaches:
detecting report rates of the touch operation for the first area and the second area on the screen (detecting the touch operation for the first area and the second area taught by Kim ‘500 combined with the report rates of a touch operation taught by Kim ‘180), wherein each of the report rates represents a number of times the screen detects a user's touch input per unit time (each of the report rates taught by Kim ‘180); 
comparing the report rate of the first area with a preset first report threshold (comparing the touch operation of the first area with a preset first threshold taught by Kim ‘500 combined with the report rate taught by Kim ‘180 – i.e., comparing to detect touch indicated by a report rate in photosensitive blocked related first area), and comparing the report rate of the second area with a preset second report threshold (comparing the touch operation of the second area with a preset second threshold taught by Kim ‘500 combined with the report rate taught by Kim ‘180 – i.e., comparing to detect touch indicated by a report rate in photosensitive blocked related second area); and 
detecting that the photosensitive sensor is blocked when the report rate of the first area is greater than or equal to the preset first report threshold and the report rate of the second area is greater than or equal to the preset second report threshold (detecting that the photosensitive sensor is blocked taught by Kim ‘500 combined with the report rates taught by Kim ‘180 – i.e., detecting that the photosensitive sensor is blocked when report rates indicate touches in photosensitive sensor blocked related areas).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method for controlling a brightness of a screen taught by Kim ‘500 to include: report rates of a touch operation for a first area and a second area on a screen, wherein each of the report rates represents a number of times the screen detects a user's touch input per unit time, as taught by Kim ‘180, in order to obtain the benefit of reducing power consumption.  (Kim ‘180: [0007]).

Regarding claim 8, Kim ‘500 as modified by Kim ‘180 teaches:
The method according to claim 1.
	Kim ‘500 further teaches:
 wherein when it is detected that the photosensitive sensor is blocked (FIGs. 2(a) and 7, see also FIGs. 2(c) and 6, [0024]-[0026], [0072], [0073], and [0076]), the method further comprises: 
updating a first adjustment threshold (i.e., automatic brightness adjustment threshold; [0023]) to a second adjustment threshold (i.e., deactivating the illuminance sensor results in an infinite threshold; [0025] and [0026]) (adjustment between automatic brightness adjustment and deactivating the illuminance sensor), wherein the second adjustment threshold (i.e., deactivating the illuminance sensor results in an infinite threshold) is greater than the first adjustment threshold (i.e., automatic brightness adjustment threshold) (deactivating the illuminance sensor results in an infinite threshold, which is greater than the threshold that triggers the automatic , and the first adjustment threshold (i.e., automatic brightness adjustment threshold) or the second adjustment threshold (this feature is not treated on the merits as the claim recites an alternative feature disclosed by the cited reference) is configured to trigger an event of automatically adjusting the brightness of the screen (screen of electronic device 100 in FIG. 1; [0021] and [0022]) (the first adjustment threshold is configured to trigger an event of automatically adjusting the brightness of the screen; [0023], [0025], and [0026]).  

Regarding claim 11, Kim ‘500 is modified in the same manner and for the same reason set forth in the discussion of claim 1 above.  Thus, claim 11 is rejected under similar rationale as claim 1 above.
However, it is noted that claim 11 differs from claim 1 above in that the following claim language is additionally recited: 
An electronic device, comprising: 
a processor; 
a memory for storing instructions executable by the processor; and 
a screen; 
wherein the processor is configured to:; and
the processor is further configured to:.
	Kim ‘500 (FIGs. 1 and 5) further teaches:
An electronic device (500 in FIG. 5; [0036], see also FIG. 1 and [0022]), comprising: 
a processor (570 in FIG. 5; [0036], see also [0045]-[0049], [0053]-[0057], [0060], and [0063]); 
a memory (550 in FIG. 5; [0036]) for storing instructions (instructions of operation programs stored in memory 550; [0043]) executable by the processor (570 in FIG. 5) (FIG. 5 and [0043]); and 
a screen (screen of electronic device 100 in FIG. 1; [0021] and [0022]); 
wherein the processor (570 in FIG. 5) is configured to:; and
the processor (570 in FIG. 5) is further configured to:.

	Regarding claim 18, this claim is rejected under similar rationale as claim 8 above.

Regarding claim 20, Kim ‘500 is modified in the same manner and for the same reason set forth in the discussion of claim 1 above.  Thus, claim 20 is rejected under similar rationale as claim 1 above.
However, it is noted that claim 20 differs from claim 1 above in that the following claim language is additionally recited:
A non-transitory computer-readable storage medium having stored thereon instructions that, when executed by a processor of a device, cause the device to perform.
	Kim ‘500 (FIGs. 1 and 5) further teaches:
A non-transitory computer-readable storage medium (550 in FIG. 5; [0036] and [0041]-[0043]) having stored thereon instructions (instructions of operation programs stored in memory 550; [0043]) (FIG. 5 and [0043]) that, when executed by a processor (570 in FIG. 5; [0036], see also [0045]-[0049], [0053]-[0057], [0060], and [0063]) of a device (500 in FIG. 5; [0036]) (FIG. 5, [0036], and [0043]), cause the device (500 in FIG. 5) to perform.


Claims 4, 5, 9, 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘500 in view of Kim ‘180, in further view of Franklin et al. in US 2016/0139702 A1 (hereinafter Franklin).

Regarding claim 4, Kim ‘500 as modified by Kim ‘180 teaches:
The method according to claim 1.  
	However, it is noted that Kim ‘500 as modified by Kim ‘180, as particularly cited, does not teach:
wherein before determining that the photosensitive sensor is blocked, the method further comprises: 
detecting, by a distance sensor, whether an object exists within a preset distance threshold, wherein the distance sensor is disposed adjacent to the photosensitive sensor; and 
determining whether the photosensitive sensor is blocked according to a detection result.
	Franklin (FIGs. 4 and 5) teaches:
wherein before determining that a photosensitive sensor (68 in FIG. 4, see also FIG. 5; [0050]) is blocked ([0051], [0055], and [0097]), a method further comprises: 
detecting, by a distance sensor (58A in FIG. 4, see also FIG. 5; [0052]), whether an object (52A in FIG. 4; [0049]) exists within a preset distance threshold (i.e., proximity sensor preset distance threshold; [0052]) (detecting, by a proximity distance sensor 58A, whether a user’s finger 52A exists within a preset distance threshold of the proximity distance sensor 58A; FIG. 4, [0049], and [0052], see also FIG. 5), wherein the distance sensor (58A in FIG. 4, see also FIG. 5) is disposed adjacent ([0055]) to the photosensitive sensor (68 in FIG. 4, see also FIG. 5) (proximity distance sensor 58A is disposed adjacent to ambient light sensor 68; FIG. 4 and [0055], see also FIG. 5); and 
determining whether the photosensitive sensor (68 in FIG. 4, see also FIG. 5) is blocked according to a detection result ([0051], [0055], and [0097]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute determining whether the photosensitive sensor is blocked taught by Kim ‘500 as modified by Kim ‘180, as particularly cited, with: wherein before determining that a photosensitive sensor is blocked, a method further comprises: detecting, by a distance sensor, whether an object exists within a preset distance threshold, wherein the distance sensor is disposed adjacent to a photosensitive sensor; and determining whether the photosensitive sensor is blocked according to a detection result, as taught by Franklin, in order to control operations of an electronic device ([0055], see also [0025]-[0027], [0097], and [0098]).

	Regarding claim 5, Kim ‘500 as modified by Kim ‘180 teaches:
The method according to claim 1.
Kim ‘500 (FIG. 6) further teaches:
wherein the detecting whether the photosensitive sensor is blocked further comprises: 
when the screen (screen of electronic device 100 in FIG. 1; [0021] and [0022]) is in the landscape state (operation 605 in FIG. 6; [0066] and [0067]) and there is no touch operation on the first area (right hand index finger area in FIG. 2(a), see also FIG. 2(c), or right hand thumb area in FIG. 2(a)) and the second area (right hand thumb area .  
However, it is noted that Kim ‘500 as modified by Kim ‘180, as particularly cited, does not teach:
detecting, by a distance sensor, whether there is an object within a preset distance threshold, wherein the distance sensor is disposed adjacent to the photosensitive sensor; and 
determining whether the photosensitive sensor is blocked according to a detection result.
	Franklin (FIGs. 4 and 5) teaches:
detecting, by a distance sensor (58A in FIG. 4, see also FIG. 5; [0052]), whether there is an object (52A in FIG. 4; [0049]) within a preset distance threshold (i.e., proximity sensor preset distance threshold; [0052]) (detecting, by a proximity distance sensor 58A, whether there is an object, e.g., user’s finger 52A, within a preset distance threshold of the proximity distance sensor 58A; FIG. 4, [0049], and [0052], see also FIG. 5), wherein the distance sensor (58A in FIG. 4, see also FIG. 5) is disposed adjacent ([0055]) to the photosensitive sensor (68 in FIG. 4, see also FIG. 5) (proximity distance sensor 58A is disposed adjacent to ambient light sensor 68; FIG. 4 and [0055], see also FIG. 5); and 
determining whether the photosensitive sensor (68 in FIG. 4, see also FIG. 5) is blocked according to a detection result ([0051], [0055], and [0097]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute detecting whether the photosensitive sensor is blocked taught by Kim ‘500 as modified by Kim ‘180, as particularly cited, with: detecting, by a distance sensor, whether there is an object within a preset distance threshold, wherein the distance sensor is disposed adjacent to the photosensitive sensor; and determining whether the photosensitive sensor is blocked according to a detection result, as taught by Franklin, in order to control operations of an electronic device ([0055], see also [0025]-[0027], [0097], and [0098]).

Regarding claim 9, Kim ‘500 as modified by Kim ‘180 teaches:
The method according to claim 1.
	Kim ‘500 further teaches:
further comprising: 
when it is detected that the photosensitive sensor (120 in FIG. 1; [0030]) is unblocked ([0023]-[0026]), adjusting the brightness of the screen (screen of electronic device 100 in FIG. 1; [0021] and [0022]) ([0023]-[0026]).  
	However, it is noted that Kim ‘500 as modified by Kim ‘180, as particularly cited, does not explicitly teach:
		said adjusting according to a current light intensity parameter.
	Franklin (FIG. 1) teaches:
adjusting brightness of a screen (14; [0029]) according to a current light intensity parameter (i.e., ambient light level intensity parameter; [0025] and [0050]) ([0025], [0050], and [0094]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute adjusting the brightness of the screen taught by Kim ‘500 as modified by Kim ‘180, as particularly cited, to include: adjusting brightness of a screen according to a current light intensity parameter, as taught by Franklin, in order to enable a user to see display images in different lighting environments.

Regarding claims 14, 15, and 19, Kim ‘500 is further modified in the same manner and for the same reasons set forth in the discussions of claims 4, 5, and 9.  Thus, claims 14, 15, and 19 are rejected under similar rationale as claims 4, 5, and 9 above, respectively.

	
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘500 in view of Kim ‘180, in further view of Yin et al.in US 2015/0077437 A1 (hereinafter Yin).

Regarding claim 7, Kim ‘500 as modified by Kim ‘180 teaches:
The method according to claim 1.  
	Kim ‘500 (FIGs. 1 and 6) further teaches:
wherein the landscape state (operation 605 in FIG. 6; [0066] and [0067]) of the screen (screen of electronic device 100 in FIG. 1; [0021] and [0022]) is detected by a sensor ([0066]).
However, it is noted that Kim ‘500 as modified by Kim ‘180, as particularly cited, does not explicitly teach:
said sensor is a gravity sensor.
Yin (FIGs. 8 and 10) teaches:
wherein a landscape state of a screen (831 and 841 in FIG. 8; [0051]) is detected by a gravity sensor (850 n FIG. 8, see also 1002 of FIG. 10; [0052]) (FIG. 8 and [0052], see also FIG. 10 and [0095]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the sensor taught by Kim ‘500 as modified by Kim ‘180, as a landscape state of a screen is detected by a gravity sensor, as taught by Yin, in order to detect the posture of a screen of an electronic device.

Regarding claim 17, Kim ’500 is further modified in the same manner and for the same reason set forth in the discussion of claim 7 above.  Thus, claim 17 is rejected under similar rationale as claim 7 above.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘500 in view of Kim ‘180, in further view of Franklin, and in further view of Cho in US 2015/0138122 A1 (hereinafter Cho).

Regarding claim 10, Kim ‘500 as modified by Kim ‘180 and Franklin teaches:
The method according to claim 9.  
However, it is noted that Kim ‘500 as modified by Kim ‘180 and Franklin, as particularly cited, does not teach:
wherein before adjusting the brightness of the screen according to the current light intensity parameter, the method further comprises: 
displaying a first control and a second control on a current interface of the screen, wherein the first control is configured to trigger an event of automatically adjusting the brightness of the screen, and the second control is configured to trigger an event of canceling the automatic adjustment of the brightness of the screen; and 
based on a currently triggered control, determining whether to adjust the brightness of the screen according to the current light intensity parameter.
Cho (FIG. 5A) teaches:
wherein before adjusting a brightness of a screen ([0136]) according to a current light intensity parameter (i.e., ambient illuminance intensity parameter; FIG. 5A, [0136], and [0137]) (i.e., selecting auto brightness mode; see FIG. 5A, [0136], and [0137]), a method further comprises: 
displaying a first control (522; [0136]) and a second control (“CANCEL”) on a current interface of the screen ([0136]) (FIG. 5A and [0136]), wherein the first control (522) is configured to trigger an event of automatically adjusting the brightness of the screen ([0136]) ([0136] and [0137]), and the second control (“CANCEL”) is configured to trigger an event of canceling the automatic adjustment of the brightness of the screen ([0136]) (i.e., canceling the automatic adjustment of the brightness of the screen by selecting the CANCEL option; see FIG. 5A, [0136], and [0137]); and 
based on a currently triggered control (i.e., “OK” or “CANCEL”; FIG. 5A, [0136], and [0137]), determining whether to adjust the brightness of the screen ([0136]) according to the current light intensity parameter (i.e., ambient illuminance intensity parameter) (FIG. 5A, [0136], and [0137]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method for controlling a brightness of a screen taught by Kim ‘500 as modified by Kim ‘180 and Franklin, as particularly cited, to include: wherein before adjusting a brightness of a screen according to a current light intensity parameter, a method further comprises: displaying a first control and a second control on a current interface of the screen, wherein the first control is configured to trigger an event of automatically adjusting the brightness of the screen, and the second control is configured to trigger an event of canceling the automatic adjustment of the brightness of the screen; and based on a currently triggered control, determining whether to adjust the brightness of the screen according to the current light intensity parameter, as taught by Cho, in order to obtain the benefit of enable a user to set an auto-brightness mode.  (Cho: [0136] and [0137]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO 


/K. K./
Examiner, Art Unit 2626
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        03/16/21B